
	
		II
		110th CONGRESS
		1st Session
		S. 1296
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2007
			Mrs. Boxer (for herself,
			 Mr. Biden, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide enhanced Federal enforcement and
		  assistance in preventing and prosecuting crimes of violence against
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against Children Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)According to data from the National
			 Incident-Based Reporting System, people under the age of 18 make up
			 approximately 26 percent of violent crime victims reported to police, including
			 70 percent of all reported sexual assaults. Of the victims under the age of 18,
			 approximately 37 percent were under the age of 12.
			(2)According to data from the Bureau of
			 Justice Statistics, people between the ages of 12 and 17 are over 2 times more
			 likely to be victims of violent crime than adults.
			(3)According to data from the Bureau of
			 Justice Statistics, only 29 percent of violent crimes against people between
			 ages 12 and 17 are actually reported to police.
			(4)According to data from the Department of
			 Health and Human Services, an estimated 152,600 children were victims of
			 physical abuse in 2004, of which approximately 422 were fatalities.
			(5)Child abuse has long-lasting negative
			 effects upon children and families, including delayed development, depression,
			 substance abuse, and increased likelihood of experiencing or perpetrating
			 domestic violence as an adult.
			(6)Local law enforcement agencies are in need
			 of additional resources to protect and serve the needs of children and
			 families.
			(7)Legal representation, including training
			 requirements for attorneys, guardians ad litem (GAL), and court appointed
			 special advocates (CASA), and caseload restrictions, for children in dependency
			 court varies substantially by State and jurisdiction.
			(8)With an estimated 30,000 gangs operating
			 within the United States, gang violence and drug trafficking remain serious
			 problems throughout the country, causing injury and death to innocent victims,
			 often children.
			(9)(A)On November 13, 2005, a gang-related
			 dispute broke out in San Bernardino, California, and gunfire sprayed an
			 apartment building, killing 11-year-old Mynisha Crenshaw and seriously wounding
			 her 14-year-old sister as they ate Sunday dinner with their family.
				(B)This tragic shooting symbolizes the
			 struggle that so many communities across the United States, like San
			 Bernardino, face in combating gang violence, and serves as a reminder of the
			 nationwide problem of protecting children from senseless violence.
				(10)According to the National Drug Threat
			 Assessment, criminal street gangs are responsible for the distribution of much
			 of the cocaine, methamphetamine, heroin, and other illegal drugs throughout the
			 United States.
			(11)Coordination of Federal resources is needed
			 to reduce gang violence through proven and proactive prevention and
			 intervention programs, including programs that focus on keeping at-risk youth
			 in school and out of the criminal justice system.
			IEnhanced Federal role in crimes against
			 children
			101.Enhanced penalties
				(a)In generalChapter 110 of title 18, United States
			 Code, is amended by inserting at the end the following:
					
						2260A.Violence against children
							(a)In generalWhoever, whether or not acting under color
				of law, in any circumstance described in subsection (b), by force or threat of
				force intentionally causes or attempts to cause serious bodily injury to any
				person under 18 years of age shall be imprisoned for any term of years or for
				life, and fined in accordance with this title, if—
								(1)death results from the offense; or
								(2)the offense includes aggravated assault or
				attempted aggravated assault, aggravated battery or attempted aggravated
				battery, robbery or attempted robbery, or an attempt to kill.
								(b)CircumstancesFor purposes of subsection (a), the
				circumstances described in this subsection are that—
								(1)in the course of the conducts described in
				subsection (a), the minor or the defendant traveled in or was transported in
				interstate or foreign commerce;
								(2)the conduct described in subsection (a) is
				done within the special maritime and territorial jurisdiction of the United
				States; or
								(3)in the course of the conduct described in
				subsection (a) the defendant used a channel, facility, or instrumentality of
				interstate or foreign commerce.
								(c)Serious bodily injuryIn this section—
								(1)the term serious bodily injury
				means injury involving extreme physical pain or the protracted impairment of a
				function of a bodily member, organ, or mental faculty, or requiring medical
				intervention such as surgery, hospitalization, or physical rehabilitation;
				and
								(2)serious bodily injury is deemed to have
				occurred if the offense involves conduct constituting criminal sexual abuse
				under section 2241 or 2242 of this title.
								(d)PenaltiesAn offense under this section shall not
				preempt any offense or penalty under relevant State
				law.
							.
				(b)Amendment to chapter analysisThe chapter analysis for chapter 110 of
			 title 18, United States Code, is amended by inserting at the end the
			 following:
					
						
							2260A. Violence against
				children.
						
						.
				(c)Enhanced penalties for existing crimes when
			 committed against childrenPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this Act and its
			 purposes, the United States Sentencing Commission shall review and amend its
			 guidelines and its policy statements to provide enhanced penalties when the
			 victim of a Federal crime is under the age of 18.
				(d)GAO review of State lawsNot later than 12 months after the date of
			 enactment of this Act, the Comptroller General of the United States
			 shall—
					(1)review the statutory penalties for crimes
			 against children under State laws and the sentencing practices of the States
			 with respect to those crimes, including whether a State provides enhanced
			 penalties when the victim of the crime is a child; and
					(2)report the findings of the review to
			 Congress.
					102.Enhanced assistance for criminal
			 investigations and prosecutions by State and local law enforcement
			 officials
				(a)In generalAt the request of a State, Indian tribal
			 government, or unit of local government, the Attorney General shall provide
			 technical, forensic, prosecutorial, or any other form of assistance in the
			 criminal investigation or prosecution of any crime that—
					(1)constitutes a crime of violence (as defined
			 in section 16 of title 18, United States Code);
					(2)constitutes a felony under the laws of the
			 State or Indian tribe; and
					(3)is committed against a person under 18
			 years of age.
					(b)PriorityIf the Attorney General determines that
			 there are insufficient resources to fulfill requests made pursuant to
			 subsection (a), the Attorney General shall give priority to requests for
			 assistance to—
					(1)crimes committed by, or believed to be
			 committed by, offenders who have committed crimes in more than 1 State;
			 and
					(2)rural jurisdictions that have difficulty
			 covering the extraordinary expenses relating to the investigation or
			 prosecution of the crime.
					(c)Reporting requirements
					(1)In generalEvery 180 days following the date of
			 enactment of this Act, the Attorney General shall submit to Congress a report
			 on applications for Federal assistance under this Act, and Federal assistance
			 provided under this Act.
					(2)ContentsEach report under paragraph (1) shall
			 include—
						(A)a listing of all applications for Federal
			 assistance under this Act during the previous 180 days;
						(B)a description of each application submitted
			 during the previous 180 days, whether approved, denied, or pending, including
			 the name of the requesting party and the nature of the request for
			 assistance;
						(C)reasons for approval or denial of each
			 application, and the persons involved in the review and decision-making process
			 for each application; and
						(D)if Federal assistance was provided, a
			 description of the assistance provided, including the date on which the
			 assistance was provided.
						IIGrant programs
			201.Federal assistance to State and local law
			 enforcement
				(a)In generalThe Attorney General shall award grants to
			 assist States, Indian tribal governments, and units of local government to
			 develop and strengthen effective law enforcement and prosecution of crimes
			 against children.
				(b)PurposesGrants provided under this section shall
			 provide personnel, training, technical assistance, data collection, and other
			 equipment for the more widespread apprehension, prosecution, and adjudication
			 of persons committing crimes against children, and specifically, for the
			 purposes of—
					(1)training law enforcement officers,
			 prosecutors, judges, and other court personnel to more effectively identify and
			 respond to crimes against children;
					(2)developing, training, or expanding units of
			 law enforcement officers, prosecutors, or courts specifically targeting crimes
			 against children;
					(3)developing and implementing more effective
			 police and prosecution policies, protocols, orders, and services specifically
			 devoted to preventing, identifying, and responding to crimes against
			 children;
					(4)developing, installing, or expanding data
			 collection and communication systems, including computerized systems, linking
			 police, prosecutors, and courts for the purpose of identifying and tracking
			 arrests, prosecutions, and convictions for crimes against children;
					(5)encouraging, developing, and strengthening
			 programs, procedures, and policies that enhance cross-collaboration and
			 cross-communication between law enforcement and child services agencies
			 regarding the care, treatment, and services for child victims;
					(6)developing, enlarging, or strengthening
			 programs addressing the needs and circumstances of Indian tribes in dealing
			 with crimes against children; and
					(7)developing, training, or expanding units of
			 law enforcement officers, prosecutors, or courts to investigate and prosecute
			 Internet crimes against children, including increased development and training
			 in the use of forensic methods.
					(c)Application
					(1)In generalEach State, Indian tribal government, or
			 unit of local government that desires a grant under this section shall submit
			 an application to the Attorney General at such time, in such manner, and
			 accompanied by or containing such information as the Attorney General shall
			 reasonably require.
					(2)RequirementsA State, Indian tribal government, or unit
			 of local government applying for a grant under this section shall—
						(A)describe—
							(i)the purposes for which the grant is
			 needed;
							(ii)the intended use of the grant funds;
			 and
							(iii)the expected results from the use of grant
			 funds;
							(B)demonstrate that, in developing a plan to
			 implement the grant, the State, Indian tribal government, or unit of local
			 government has consulted and coordinated with nonprofit, nongovernmental victim
			 services programs that have experience in providing services to victims of
			 crimes against children; and
						(C)certify that—
							(i)any Federal funds received under this
			 section will be used to supplement, not supplant, non-Federal funds that would
			 otherwise be available for activities funded under this section; and
							(ii)the State, the Indian tribal government, or
			 the State in which the unit of local government is located is in compliance
			 with sections 301 and 302.
							(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 the fiscal years 2008 through 2010.
				202.Education, prevention, and victims’
			 assistance grants
				(a)In generalThe Attorney General shall award grants to
			 assist States, Indian tribal governments, units of local government,
			 universities, and nongovernmental organizations to provide education,
			 prevention, intervention, and victims’ assistance services regarding crimes
			 against children.
				(b)PurposesGrants provided under this section shall be
			 used to provide education, prevention, and intervention services to prevent
			 crimes against children and to provide assistance to children, and the families
			 of children, who are victims of crime, including—
					(1)educational seminars;
					(2)the operation of hotlines;
					(3)training programs for professionals;
					(4)the preparation of informational material
			 for education and public awareness;
					(5)multidisciplinary training curricula at
			 accredited schools of law and undergraduate institutions in order to provide a
			 broad and comprehensive foundation for improved intervention and representation
			 of abused and neglected children;
					(6)intervention services to prevent crimes
			 against children;
					(7)other efforts to increase awareness of the
			 facts about, or to help prevent, crimes against children, including efforts to
			 increase awareness in underserved racial, ethnic, and language minority
			 communities;
					(8)emergency medical treatment for
			 victims;
					(9)counseling to victims of crimes against
			 children and their families; and
					(10)increasing the supply of mental health
			 professionals specializing in the mental health of victims of crimes against
			 children.
					(c)Application
					(1)In generalEach State, Indian tribal government, unit
			 of local government, or nongovernmental organization that desires a grant under
			 this section shall submit an application to the Attorney General at such time,
			 in such manner, and accompanied by or containing such information as the
			 Attorney General shall reasonably require.
					(2)RequirementsA State, Indian tribal government, unit of
			 local government, or nongovernmental organization applying for a grant under
			 this section shall—
						(A)describe—
							(i)the purposes for which the grant is
			 needed;
							(ii)the intended use of the grant funds;
			 and
							(iii)the expected results from the use of grant
			 funds;
							(B)demonstrate that, in developing a plan to
			 implement the grant—
							(i)in the case of a State, Indian tribal
			 government, or unit of local government, that the State, Indian tribal
			 government, or unit of local government has consulted and coordinated with
			 nonprofit, nongovernmental victim services programs that have experience in
			 providing services to victims of crimes against children; and
							(ii)in the case of a nongovernmental
			 organization, that the nongovernmental organization has experience in providing
			 education, prevention, or intervention services regarding crimes against
			 children or has experience in providing services to victims of crimes against
			 children; and
							(C)certify that—
							(i)any Federal funds received under this
			 section will be used to supplement, not supplant, non-Federal funds that would
			 otherwise be available for activities funded under this section, provided that
			 the Attorney General may waive such requirement for nongovernmental
			 organizations in extraordinary circumstances; and
							(ii)the State, the Indian tribal government,
			 the State in which the unit of local government is located, or the State in
			 which the nongovernmental organization will operate the activities funded under
			 this section is located, is in compliance with section 303.
							(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 the fiscal years 2008 through 2010.
				IIINationwide programs
			301.Improved statistical
			 gatheringEach State receiving
			 grants pursuant to title II shall use, or shall be in the process of testing or
			 developing protocols to use, the National Incident-Based Reporting
			 System.
			302.National safe haven
				(a)In generalNot later than 3 years after the date of
			 enactment of this Act, each State receiving grants pursuant to title II shall
			 have in effect a statute that—
					(1)permits a parent to leave a newborn baby
			 with a medically trained employee of a hospital emergency room anonymously
			 without any criminal or other penalty;
					(2)includes a mechanism to encourage and
			 permit a hospital employee in the receiving hospital to collect information
			 about the medical history of the family subject to the approval of the
			 parent;
					(3)requires law enforcement entities in the
			 State, immediately after relinquishment of a child under paragraph (1), to
			 search State and Federal missing person databases to ensure that the child has
			 not been reported missing; and
					(4)includes a plan for publicizing the State’s
			 Safe Haven law.
					(b)ExceptionNotwithstanding subsection (a)(1), a State
			 statute in effect pursuant to this section may deny a parent the ability to
			 leave a newborn baby anonymously without any criminal or other penalty if the
			 newborn baby shows signs of abuse or appears to have been intentionally
			 harmed.
				303.Improved child protection services
			 programsNot later than 180
			 days after the date of enactment of this Act, each State receiving an allotment
			 for child welfare services under subpart 1 of part B of title IV of the
			 Social Security Act (42 U.S.C. 620 et
			 seq.) shall submit to the Secretary of Health and Human Services a report
			 detailing the State’s program funded under that subpart, including the process
			 for maintaining records and verifying the well-being of the children under the
			 State’s care.
			304.Model training and caseload
			 standards
				(a)Development
					(1)Model curriculum and training
			 standardsThe Secretary of
			 Health and Human Services, in conjunction with the Attorney General, shall
			 develop model standards for curriculum and training for individuals who are
			 guardians ad litem, court appointed special advocates, or attorneys ad litem,
			 in child abuse and neglect cases (as defined in section 111 of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106g)). The Secretary of Health and
			 Human Services shall design the standards to improve the quality of
			 representation by, and uniformity of practices of, such individuals, throughout
			 the United States.
					(2)Caseload standardsThe Secretary of Health and Human Services,
			 after consulting with the Attorney General, shall develop caseload standards
			 for the individuals described in paragraph (1).
					(b)DisseminationNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 disseminate the standards developed under paragraphs (1) and (2) of subsection
			 (a) to State child welfare agencies receiving assistance under subpart 1 of
			 part B of title IV of the Social Security Act (42 U.S.C. 620 et seq.).
				IVMynisha's Law
			401.Short titleThis title may be cited as
			 Mynisha's
			 Law.
			402.Federal coordination and assistance in
			 preventing gang violenceThe
			 Attorney General shall establish an interagency task force to provide Federal
			 assistance and coordination in preventing gang violence.
			403.Designation as a High Intensity Interstate
			 Gang Area
				(a)In generalA unit of local government, city, county,
			 tribal government, or a group of counties (whether located in 1 or more States)
			 may submit an application to the Attorney General for designation as a high
			 intensity interstate gang area.
				(b)Criteria
					(1)In generalThe Attorney General shall establish
			 criteria for reviewing applications submitted under subsection (a).
					(2)ConsiderationsIn establishing criteria under subsection
			 (a) and evaluating an application for designation as a high intensity
			 interstate gang area, the Attorney General shall consider—
						(A)the current and predicted levels of gang
			 crime activity in the area;
						(B)the extent to which violent crime in the
			 area appears to be related to criminal gang activity;
						(C)the extent to which the area is already
			 engaged in local or regional collaboration regarding, and coordination of, gang
			 prevention activities;
						(D)the extent to which an increase in the
			 allocation of Federal resources would enhance local response to the gang crime
			 or gang prevention activities in the area; and
						(E)such other criteria as the Attorney General
			 determines to be appropriate.
						404.Purpose of the Task Force
				(a)In generalIn order to coordinate Federal assistance
			 to high intensity interstate gang areas, the Attorney General shall establish
			 an Interagency Gang Prevention Task Force (in this title referred to as the
			 Task Force), consisting of a representative from—
					(1)the Department of Justice;
					(2)the Department of Education;
					(3)the Department of Labor;
					(4)the Department of Health and Human
			 Services; and
					(5)the Department of Housing and Urban
			 Development.
					(b)CoordinationFor each high intensity interstate gang
			 area designated by the Attorney General under section 403, the Task Force
			 shall—
					(1)coordinate the activities of the Federal
			 Government to create a comprehensive gang prevention response, focusing on
			 early childhood intervention, at-risk youth intervention, literacy, employment,
			 and community policing; and
					(2)coordinate its efforts with local and
			 regional gang prevention efforts.
					(c)ProgramsThe Task Force shall prioritize the needs
			 of high intensity interstate gang areas for funding under—
					(1)the Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9858 et seq.);
					(2)the Even Start programs under subpart 3 of
			 part B of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6381 et seq.);
					(3)the Healthy Start Initiative under section
			 330H of the Public Health Services Act (42 U.S.C. 254c–8);
					(4)the Head Start Act (42 U.S.C. 9831 et
			 seq.);
					(5)the 21st Century Community Learning Centers
			 program under part B of title IV of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7171 et seq.);
					(6)the Job Corps program under subtitle C of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et
			 seq.);
					(7)the community development block grant
			 program under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.);
					(8)the Gang Resistance Education and Training
			 projects under subtitle X of title III of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13921);
					(9)any program administered by the Office of
			 Community Oriented Policing Services;
					(10)the Juvenile Accountability Block Grant
			 program under part R of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796ee et seq.);
					(11)the Edward Byrne Memorial Justice
			 Assistance Grant Program under subpart 1 of part E of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and
					(12)any other program that the Task Force
			 determines to be appropriate.
					(d)Reporting requirements
					(1)In generalNot later than February 1 of each year, the
			 Task Force shall submit to Congress and the Attorney General a report on the
			 funding needs and programmatic outcomes for each area designated as a high
			 intensity interstate gang area.
					(2)ContentsEach report under paragraph (1) shall
			 include—
						(A)an evidence-based analysis of the best
			 practices and outcomes among the areas designated as high intensity interstate
			 gang areas; and
						(B)an analysis of the adequacy of Federal
			 funding to meet the needs of each area designated as a high intensity
			 interstate gang area and, if the Task Force identifies any programmatic
			 shortfalls in addressing gang prevention, a request for new funding or
			 reprogramming of existing funds to meet such shortfalls.
						405.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to meet any needs
			 identified in any report submitted under section 404(d)(1).
			VSchool Safety Enhancements 
			501.Grant program for school
			 securitySection 2701 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by inserting
			 surveillance, after detectors,;
					(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)The establishment of hotlines or tiplines
				for the reporting of potentially dangerous students and
				situations.
							;
				
					(C)by redesignating paragraph (5) as paragraph
			 (6); and
					(D)by inserting after paragraph (4) the
			 following:
						
							(5)Capital improvements to make school
				facilities more
				secure.
							;
					(2)by striking subsection (d)(1) and inserting
			 the following:
					
						(1)Notwithstanding section 1701(g), the
				Federal share of the costs of a program provided by a grant under subsection
				(a) shall be 80 percent of the total of such costs. The non-Federal share of
				such costs shall be 20 percent of such
				costs.
						;
				and
				(3)by adding at the end the following:
					
						(g)Interagency task forceNot later than 60 days after the date of
				enactment of the School Safety Enhancements
				Act of 2007, the Director and the Secretary of Education, or the
				designee of the Secretary, shall establish an interagency task force to develop
				and promulgate a set of advisory school safety guidelines. The advisory school
				safety guidelines shall be published in the Federal Register by not later than
				June 1,
				2008.
						.
				502.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
				
					(2)be accompanied by a report, signed by the
				chief education officer and the attorney general or other chief legal officer
				of the State, unit of local government, or Indian tribe, demonstrating that
				each proposed use of the grant funds will be—
						(A)an effective means for improving the safety
				of 1 or more schools;
						(B)consistent with a comprehensive approach to
				preventing school violence; and
						(C)individualized to the needs of each school
				at which those improvements are to be
				made.
						.
			503.Authorization of
			 appropriationsSection 2705 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 and inserting
			 $50,000,000.
			
